                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



 MTAG CUST ALTERNA FUNDING II, LLC,              Civ. No. 18-13625 (KM)(MAH)

              Plaintiff,
                                                              ORDER
       V.


 PAMELA RUSS FERGUSON, et al.,

              Defendants.



MCNULTY, District Judge

      THIS MATTER having came before the court on the plaintiffs motion
(DE 7) to remand this removed case; and
      IT APPEARING that the defendant did not file an opposition to the
motion to remand; and
      IT APPEARING that the Hon. Michael A. Hammer, U.S. Magistrate
Judge, to whom the motion was referred, has nevertheless carefully analyzed
the case and filed a Report and Recommendation (“R&R”) that the motion be
granted (DE 9); and
      IT APPEARING that the plaintiff has filed what is deemed an “objection”
to the R&R, see Fed. R. Civ. P. 72(b); L. Civ. R. 72.lc(2), which contains no
facts or arguments, but merely states that the plaintiff will “rely on the all
affidavits filed in the Forceclosure Action. All supporting documents”;
      IT APPEARING that the underlying action is a state-law mortgage
foreclosure, and that therefore there is no basis for federal question
jurisdiction, see 28 U.S.C.   §   1331; and
      THE COURT having reviewed de novo the R&R, and found itself in
complete agreement with the grounds expressed therein, specifically the
following:
      (a) Removal was procedurally defective, in that 28 U.s.c.         § 1446(b)(1)
          requires that a notice of removal be filed within 30 days after service
          of the relevant complaint or pleading. This state court foreclosure
          complaint was filed on April 17, 2017, but the notice of removal was
          not filed until nearly 17 months later, on September 5, 2018. Indeed,
          that was some seven months after the state court had entered a final
          judgment of foreclosure.
      (b) Removal was based on diversity of citizenship between the plaintiff (a
          citizen of Louisiana) and defendant Ferguson (a citizen of New Jersey).
          Although complete diversity is required and the removing party has
          the burden to demonstrate jurisdiction,’ the citizenship of the
          remaining defendants is nowhere stated.
      IT IS THEREFORE this 3d day of July, 2019,
      ORDERED that the Report and Recommendation (DE 9) is AFFIRMED
pursuant to 28 u.s.c.   §   636 and Fed. R.   civ.   P. 72(b)(3); and is further
      ORDERED that the motion to remand (DE 7) is GRANTED; and it is
further
      ORDERED that the case be REMANDED to the Superior court of New
Jersey, chanceiy Division, Essex county.
      The Clerk shall terminate this civil action and close the file.




                                                     KEVIN MCNULTY, U.S.D)




     Strawbridge v. Cufliss, 7 U.S. (3 crch) 267 (1806) (complete-diversity rule);
Samuel-Bassett v. KM Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 20014) (removing
party has burden).
